SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1204
KA 10-01363
PRESENT: SMITH, J.P., CENTRA, FAHEY, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LEROY CARVER, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ERIN TUBBS OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (David
D. Egan, J.), rendered April 22, 2010. The judgment convicted
defendant, upon a jury verdict, of burglary in the second degree (two
counts).

     It is hereby ORDERED that the judgment so appealed from is
affirmed.

     Memorandum: On appeal from a judgment convicting him following a
jury trial of two counts of burglary in the second degree (Penal Law §
140.25 [2]), defendant contends that he was deprived of effective
assistance of counsel. According to defendant, his attorney was
ineffective because, among other reasons, he failed to move for
suppression of evidence obtained by the police following an allegedly
unlawful arrest. We reject that contention. “To prevail on a claim
of ineffective assistance of counsel, a defendant must demonstrate the
absence of strategic or other legitimate explanations for counsel’s
failure to pursue ‘colorable’ claims” (People v Garcia, 75 NY2d 973,
974, quoting People v Rivera, 71 NY2d 705, 709; see People v Willis,
105 AD3d 1397, 1397, lv denied 22 NY3d 960; People v Carnevale, 101
AD3d 1375, 1378-1379). “A single error may qualify as ineffective
assistance, but only when the error is sufficiently egregious and
prejudicial as to compromise a defendant’s right to a fair trial”
(People v Caban, 5 NY3d 143, 152; see People v Atkins, 107 AD3d 1465,
1465, lv denied 21 NY3d 1040).

     Here, the evidence adduced at trial demonstrates that, at
approximately 4:30 on the morning in question, defendant was the front
seat passenger in a vehicle that was stopped in the Village of
Fairport by a police officer who observed an object hanging from the
vehicle’s rear view mirror, in violation of the Vehicle and Traffic
Law. The only other person in the vehicle with defendant was the
                                 -2-                          1204
                                                         KA 10-01363

driver. Neither defendant nor his companion could produce any
identification, and both gave the officer what turned out to be false
names, dates of birth and addresses. The officer noticed that the two
men appeared to be “very nervous and anxious,” and he observed in the
back seat several large duffel bags, black gloves and a laptop
computer. When asked what they were doing in the area, the men said
that they had been sitting in the parking lot of a nearby bar since it
closed several hours earlier. The officer had been patrolling the
village for hours, however, and knew that the parking lot had been
empty since 2:30 a.m.

     The officer told the men to remain in the vehicle while he
returned to his patrol vehicle to run a records check. When the
officer entered the police vehicle, the driver fled on foot. The
officer then ran back to the vehicle, where he observed that defendant
had removed his seat belt and was attempting to exit the vehicle. The
officer detained defendant and conducted a pat frisk, during which the
officer found a digital camera and a tube of lip balm in the coat
defendant was wearing. Upon looking inside the vehicle, the officer
observed a wallet, a second pair of black gloves and a long
screwdriver, all of which were on the floor in front of where
defendant had been seated. While defendant was detained, the police
searched unsuccessfully for the driver, but learned that two houses in
Fairport had recently been burglarized. It was later determined that
the digital camera and lip balm found in defendant’s coat were taken
from the homes that had been burglarized, as was the wallet found in
the vehicle. A search of the vehicle yielded numerous other items of
stolen property. While at the police station, the police took
defendant’s DNA from a discarded cigarette, and then later compared
his DNA to that on the gloves found in the front seat area of the
vehicle. The tests showed that defendant could not be excluded as the
person who wore the gloves, and that it was highly unlikely that
someone other than defendant contributed to the DNA found on the
gloves.

     Defendant contends that his trial attorney was ineffective for
failing to seek suppression of the digital camera, the lip balm and
the DNA evidence. More specifically, defendant contends that he had a
colorable claim that the officer unlawfully arrested him immediately
after the driver fled, and that the evidence constitutes fruit of the
poisonous tree. Defendant further contends that defense counsel had
no strategic or legitimate reason for failing to pursue the
suppression issue.

     As a preliminary matter, we note that the record belies
defendant’s contention that the officer arrested him immediately after
the driver fled; rather, the record establishes that the officer
detained defendant for investigatory purposes (see People v Roque, 99
NY2d 50, 54; People v Gonzalez, 91 NY2d 909, 910). It is well settled
that the police may forcibly stop and detain an individual based on
reasonable suspicion that the individual has committed or is about to
commit a crime (see People v Moore, 6 NY3d 496, 498-499). Here, when
he detained defendant, the officer knew that the driver had fled,
defendant and the driver had given a false answer when asked what they
                                 -3-                          1204
                                                         KA 10-01363

were doing in the area, and neither could produce identification. The
officer had also observed that defendant, like the driver, attempted
to exit the vehicle despite having been directed to remain seated, and
that there were several duffel bags, a laptop computer and a pair of
black gloves in the back seat. The presence of gloves in the vehicle
was unusual given that it was mid-summer. Under the circumstances,
and considering the hour, it was entirely reasonable for the officer
to suspect that defendant was involved in criminal activity, thereby
justifying a detention of defendant for investigatory purposes (see
People v Bolden, 109 AD3d 1170, 1172, lv denied 22 NY3d 1039). In
fact, it would have been unreasonable for the officer to allow the
defendant to walk away, particularly in view of the fact that he could
produce no identification.

     In any event, even assuming, arguendo, that defendant had a
colorable basis to move for suppression of the camera, lip balm and
DNA evidence, we cannot conclude on this record that defense counsel
lacked a legitimate reason for failing to so move. The remaining
evidence demonstrated that defendant was in a motor vehicle containing
numerous items of property that had recently been stolen from nearby
homes, and thus such a motion would not have been dispositive. One
such item was a wallet that was found on the floor in front of where
defendant had been seated, along with a second pair of black gloves
and a long screwdriver. In addition, the evidence established that
the only other person in the vehicle with defendant fled on foot, and
that defendant was attempting to exit the vehicle as well contrary to
the officer’s directive.

     Under the circumstances, defense counsel may legitimately have
concluded that, for defendant to be acquitted, he had to testify at
trial and offer an innocent explanation for his presence in a vehicle
that was full of property that had recently been stolen from nearby
homes. Defendant did in fact take the stand at trial, testifying that
he was asleep in the vehicle while its occupants committed the
burglaries without his knowledge, and that he woke up shortly before
the vehicle was stopped by the police. Notably, a defendant who
testifies at trial may be impeached with suppressed evidence (see
United States v Havens, 446 US 620, 624, reh denied 448 US 911; People
v Haynes, 235 AD2d 365, 365, lv denied 89 NY2d 1012; People v Dash,
126 AD2d 737, 737). Thus, because defendant testified, the jury would
have learned about his possession of the camera and the lip balm even
if defense counsel had successfully moved for suppression of that
evidence. The same is true for the DNA evidence.

     We respectfully disagree with our dissenting colleagues that the
threshold standard to be applied in determining whether an attorney
was ineffective for failing to file a particular motion is “whether
the motion at issue had more than little or no chance of success.” It
is true, as the dissent points out, that the Court of Appeals has
repeatedly stated that “[t]here can be no denial of effective
assistance of trial counsel arising from counsel’s failure to ‘make a
motion or argument that has little or no chance of success’ ” (Caban,
5 NY3d at 152, quoting People v Stultz, 2 NY3d 277, 287, rearg denied
3 NY3d 702). By so stating, however, the Court was not articulating
                                 -4-                          1204
                                                         KA 10-01363

the standard for what does constitute ineffective assistance of
counsel; instead, the Court was explaining what does not constitute
ineffective assistance of counsel. As noted, the Court has made clear
in other cases that the standard to be applied is whether defense
counsel failed to file a “colorable” motion and, if so, whether
counsel had a strategic or legitimate reason for failing to do so
(Garcia, 75 NY2d at 974; Rivera, 71 NY2d at 709). Although neither
the Court of Appeals nor the Appellate Division has defined
“colorable” in this context, the term is elsewhere defined as
“appearing to be true, valid, or right” (Black’s Law Dictionary 301
[9th ed 2009]). Federal courts have described a colorable claim as
one that has “ ‘a fair probability or a likelihood, but not a
certitude, of success on the merits’ ” (San Jose Christian Coll. v
City of Morgan Hill, 360 F3d 1024, 1032; see Axson-Flynn v Johnson,
356 F3d 1277, 1295; see also Combs v Homer-Ctr. Sch. Dist., 540 F3d
231, 246, cert denied 555 US 1138). Here, for the reasons previously
stated, we do not believe that a motion to suppress evidence as the
product of an unlawful arrest would likely have been granted.

     Nor can we agree with the dissent that defendant on appeal
contends that his trial attorney was also ineffective for failing to
challenge the legality of the stop of the vehicle in which he was a
passenger. Defendant’s brief focuses on the legality of the arrest,
not the stop, and it repeatedly states that defendant was the
passenger of a vehicle that was stopped for a traffic infraction
committed by its driver. Defendant never suggests that the driver did
not in fact commit a traffic infraction. In any event, the arresting
officer testified at trial without contradiction that he stopped the
vehicle because he observed an item hanging from the rear-view mirror
and a sticker on the front windshield, both of which constitute
violations of the Vehicle and Traffic Law. If the officer’s testimony
in that regard is true, and there is no basis in the record for us to
conclude otherwise, defendant had no grounds to challenge the legality
of the stop. We note that the dissent also asserts that, rather than
moving for suppression, defense counsel proceeded to trial “on the
specious theory that defendant had passed out in the car and had no
idea that the people he was with shortly before the traffic stop had
committed the burglaries.” That theory, however, was based on
defendant’s sworn trial testimony, and we cannot conclude that defense
counsel was ineffective for allowing defendant to exercise his
constitutional right to testify at trial.

     We have considered the other alleged failings of defense counsel
and conclude that they were not individually or collectively so
significant as to deprive defendant of his right to effective
assistance of counsel. For instance, although defense counsel
understated the significance of the People’s DNA evidence during his
opening statement, we do not perceive how defendant was thereby
significantly prejudiced. To the extent that defendant contends that
defense counsel’s apparent failure to understand the nature of the DNA
evidence may have affected the advice counsel gave to defendant as to
whether to accept the People’s plea offer, such contention is based on
“matters outside the record on appeal and thus is properly raised by
                                 -5-                          1204
                                                         KA 10-01363

way of a motion pursuant to CPL article 440” (People v Frazier, 63
AD3d 1633, 1634, lv denied 12 NY3d 925). In sum, although defense
counsel’s performance at trial was by no means flawless, “[t]he test
is reasonable competence, not perfect representation” (People v
Oathout, 21 NY3d 127, 128 [internal quotation marks omitted]), and
viewing the evidence, the law and the circumstances of the case as a
whole and as of the time of the representation, we conclude that
defendant was afforded meaningful representation (see generally People
v Baldi, 54 NY2d 137, 147).

     Finally, considering that defendant is a predicate felon and that
Supreme Court could have but did not impose consecutive sentences on
the two burglary counts, we perceive no basis upon which to exercise
our power to modify the concurrent sentences as a matter of discretion
in the interest of justice (see CPL 470.15 [6] [b]).

     All concur except FAHEY and WHALEN, JJ., who dissent and vote to
reverse in accordance with the following Memorandum: Inasmuch as
defendant contends that he received ineffective assistance of counsel
under both the federal and state standards, we apply the state
standard for ineffective assistance of counsel (cf. People v McDonald,
1 NY3d 109, 114-115; see generally People v Baldi, 54 NY2d 137, 147).
Applying that standard here, we conclude that defendant was deprived
of his right to effective assistance of counsel, and we therefore
respectfully dissent.

     We first turn to the relevant facts of this case. The record
establishes that defendant was the front seat passenger in a vehicle
that was stopped by a police officer at approximately 4:30 a.m. for an
alleged traffic infraction involving an obstructed windshield. That
traffic stop eventually led to a pat frisk of defendant, which
revealed a digital camera in the breast pocket of defendant’s coat.
The camera was the property of a Fairport resident whose home had just
been burglarized, and a subsequent search of defendant’s other pockets
revealed many items of property stolen from two houses in Fairport
that had been burglarized that morning. The police also found at
defendant’s feet on the floorboard of the vehicle, inter alia, a
wallet belonging to a burglary victim, black leather gloves, and a
long screwdriver.

     Defendant was subsequently arrested and charged with both
burglaries. While defendant was at the police station following his
arrest, the police seized a cigarette butt that defendant had smoked
and discarded, and the DNA on the cigarette matched the DNA on the
gloves found at defendant’s feet in the vehicle. Nevertheless,
defendant’s trial attorney did not seek suppression of the
aforementioned physical evidence. Instead, defendant proceeded to
trial with his trial attorney’s inexplicable misunderstanding that
there was a “one in 66,000 chance” that defendant’s DNA was on the
gloves—the evidence actually showed that the probability of randomly
selecting an unrelated individual who could be a contributor to the
DNA mixtures found on the gloves was less than one in 4,500 for the
left glove and less than one in 6,090 for the right glove—and on the
specious theory that defendant had passed out in the car and had no
                                 -6-                          1204
                                                         KA 10-01363

idea that the people he was with shortly before the traffic stop had
committed the burglaries.

     We next turn to the breadth of defendant’s primary contention on
appeal. Defendant contends that he was denied effective assistance of
trial counsel based on, inter alia, the failure of his trial counsel
to raise a colorable suppression issue. To be sure, as the majority
notes, the thrust of defendant’s contention is that defense counsel
was ineffective for failing to seek suppression of evidence obtained
by the police following defendant’s detention. However, as we read
it, defendant’s brief on appeal leaves open the possibility that his
present contention with respect to ineffective assistance of counsel
embraces the theory that defense counsel was ineffective in failing to
seek suppression of all of the physical evidence against defendant on
the ground that it was seized as a result of an unlawful traffic stop.
In that vein, we respectfully disagree with the majority that
defendant has conceded that the traffic stop at issue was lawful.
Although defendant on appeal has acknowledged that a traffic stop
based on the presence of an object obstructing or interfering with the
view of the operator of the vehicle at issue through the windshield
would be lawful (see People v Robinson, 97 NY2d 341, 349; see
also Vehicle and Traffic Law § 375 [30]), in his appellate brief he
was careful to question the impetus for the traffic stop, noting that
such stop was occasioned by what, “according to the [subject]
officer,” were objects that appeared to obstruct the windshield of the
vehicle at issue.

     We now turn to the standard of review. The majority implicitly
shuns the rule of this Court articulated in, inter alia, People v
Bassett (55 AD3d 1434, 1437-1438, lv denied 11 NY3d 922) that, to
prevail on a claim for ineffective assistance of counsel based on the
failure to make a motion, a “ ‘defendant must show that the particular
motion, if made, would have been successful and that defense counsel’s
failure to make that motion deprived him [or her] of meaningful
representation.’ ” We explicitly reject it here. In our view, the
rule articulated in Bassett and its antecedent and descendent cases is
rooted in People v Torrence (135 AD2d 1075, 1076, lv denied 70 NY2d
1011), wherein we rejected the defendant’s contention that he was
denied effective assistance of counsel, reasoning that “a dismissal
motion on speedy trial grounds, if made, would not have been
successful.” That conclusion—essentially that the defendant was not
denied meaningful representation because the motion in question would
have failed—is consistent with what is now the prevailing view that an
attorney’s “failure to ‘make a motion or argument that has little or
no chance of success’ ” does not amount to ineffective assistance
(People v Caban, 5 NY3d 143, 152, quoting People v Stultz, 2 NY3d 277,
287, rearg denied 3 NY3d 702).

     Bassett, however, stakes a more extreme position. The
circumstances in which counsel will not be ineffective for failing
make a motion have been set forth by the Court of Appeals, i.e., where
the motion has little or no chance of success (see Caban, 5 NY3d at
152), and where there is a “strategic or other legitimate
explanation[] for counsel’s failure to [make] a particular [motion]”
                                 -7-                          1204
                                                         KA 10-01363

(People v Rivera, 71 NY2d 705, 709). In our view, Bassett mandates
that a showing of success is essential to succeed on a claim for
ineffective assistance based on counsel’s failure to make a motion.
That analytical approach is incompatible with New York’s existing
jurisprudence, and we therefore would no longer follow those cases
that adopt that approach. Rather, we conclude that the appropriate
litmus test here is whether the motion at issue had more than little
or no chance of success and, if so, whether there is no strategic or
other legitimate explanation for the failure to bring that motion (see
Caban, 5 NY3d at 152; Rivera, 71 NY2d at 709; cf. People v Clermont,
22 NY3d 931, 934; People v McGee, 20 NY3d 513, 520; see generally
People v Carnevale, 101 AD3d 1375, 1380-1381).

     Applying that standard here, we conclude that defendant was
denied effective assistance of counsel based on his counsel’s failure
to seek suppression of the evidence seized as a result of the alleged
traffic infraction. We note that the officer who effectuated the
traffic stop allegedly observed the items giving rise to the alleged
vehicle and traffic infractions while the vehicle in which defendant
was a passenger was moving and under the cloak of darkness. Given the
totality of the circumstances here, we conclude that the motion had
more than little or no chance of success (cf. Carnevale, 101 AD3d at
1379 n 2).

     We also conclude that there is no strategic reason or other
legitimate explanation for the failure of defendant’s trial attorney
to seek suppression of the physical evidence seized from defendant’s
person and from the vehicle at issue. As a practical matter, under
the circumstances of this case there was simply no reason to forego
the suppression hearing inasmuch as it would have allowed defendant an
opportunity to examine the officer who effectuated the traffic stop
before trial and to bolt that officer to a narrative of the traffic
stop and the police activity that ensued as a result of that stop.
More importantly, a “suppression motion could have been dispositive of
the entire proceeding” (Clermont, 22 NY3d at 934), because it is hard
to conceive of how defendant would have been convicted of the
burglaries had the physical evidence been suppressed. In that vein,
we respectfully conclude that the majority’s analysis of what may have
happened at trial and the theories defense counsel may have held with
respect to the path to an acquittal are immaterial inasmuch as the
trial would not have occurred had defendant prevailed upon a motion to
suppress evidence seized as a result of the traffic stop on the ground
that such stop was unlawful. Consequently, under the circumstances of
this case, the failure of defendant’s trial attorney to challenge this
evidence deprived defendant of meaningful representation, and we would
therefore reverse the judgment and grant defendant a new trial.




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court